EXHIBIT 99.3 Investor Relations Supplemental Schedules Investor Relations Supplemental Schedules Summary ($ Millions) 1Q 2010 1Q 2009 Reported Net Income EPS - Diluted Core Results EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) Shares Outstanding (mm) Cash Flow from Operations $ $ 1 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 First Quarter Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical 30 30 Midstream, marketing and other 94 94 Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (7 ) 7 Discontinued operations, net - Net Income $ $ 7 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 2 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2009 First Quarter Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ 8 Rig contract terminations $ Chemical Midstream, marketing and other 14 14 Corporate Interest expense, net ) ) Other ) 32 Severance ) 15 Railcar leases Taxes ) ) Tax effect of adjustments ) Income from continuing operations 36 Discontinued operations, net of tax (3 ) 3 Discontinued operations, net - Net Income $ $ 39 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net - Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net - Net Income $ $ 3 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM Items Affecting Comparability of Core Results Between Periods The item(s) below are included in core results and are shown in this table because they affect the comparability between periods. Pre-tax Income / (Expense) First Quarter Foreign Exchange Gains & (Losses) * (5 ) 37 *Amounts shown after-tax 4 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM Worldwide Effective Tax Rate QUARTERLY REPORTED INCOME QTR 1 QTR 4 QTR 1 Oil & Gas Chemicals 30 33 Midstream, marketing and other 94 81 14 Corporate & other ) ) ) Pre-tax income Income tax expense Federal and state 12 Foreign Total Income from continuing operations Worldwide effective tax rate 41% 42% 39% CORE RESULTS QTR 1 QTR 4 QTR 1 Oil & Gas Chemicals 30 33 Midstream, marketing and other 94 81 14 Corporate & other ) ) ) Pre-tax income Income tax expense Federal and state 31 Foreign Total Core results Worldwide effective tax rate 41% 41% 39% 5 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 First Quarter Net Income (Loss) Reported Income Comparison First Fourth Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical 30 33 (3 ) Midstream, marketing and other 94 81 13 Corporate Interest expense, net ) ) (3 ) Other ) ) 1 Taxes ) ) ) Income from continuing operations Discontinued operations, net (7 ) (5 ) (2 ) Net Income $ $ $ Earnings Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 41% 42% 1% OCCIDENTAL PETROLEUM 2010 First Quarter Net Income (Loss) Core Results Comparison First Fourth Quarter Quarter B / (W) Oil & Gas $ $ $ 6 Chemical 30 33 (3 ) Midstream, marketing and other 94 81 13 Corporate Interest expense, net ) ) (3 ) Other ) ) 1 Taxes ) ) (1 ) Core Results $ $ $ 13 Core Results Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 41% 41% 0% 6 Investor Relations Supplemental Schedules 7 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 First Quarter Net Income (Loss) Reported Income Comparison First First Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical 30 ) Midstream, marketing and other 94 14 80 Corporate Interest expense, net ) ) ) Other ) ) ) Taxes ) ) ) Income from continuing operations Discontinued operations, net (7 ) (3 ) (4 ) Net Income $ $ $ Earnings Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 41% 39% -2% OCCIDENTAL PETROLEUM 2010 First Quarter Net Income (Loss) Core Results Comparison First First Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical 30 ) Midstream, marketing and other 94 14 80 Corporate Interest expense, net ) ) ) Other ) ) ) Taxes ) ) ) Core Results $ $ $ Core Results Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 41% 39% -2% 8 Investor Relations Supplemental Schedules 9 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS First Quarter NET SALES VOLUMES PER DAY: United States Crude Oil and Liquids (MBBL) California 94 97 Permian Midcontinent Gas 17 13 Total Natural Gas (MMCF) California Permian Midcontinent Gas Total Latin America Crude Oil (MBBL) Argentina 36 45 Colombia 33 41 Total 69 86 Natural Gas (MMCF) Argentina 31 33 Bolivia 12 15 Total 43 48 Middle East / North Africa Crude Oil and Liquids (MBBL) Bahrain 2 - Dolphin 23 23 Libya 4 6 Oman 56 46 Qatar 74 75 Yemen 33 42 Total Natural Gas (MMCF) Bahrain - Dolphin Oman 52 53 Total Barrels of Oil Equivalent (MBOE) 10 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS First Quarter NET PRODUCTION PER DAY: United States Crude Oil and Liquids (MBBL) Natural Gas (MMCF) Latin America Crude Oil (MBBL) Argentina 37 39 Colombia 34 42 Total 71 81 Natural Gas (MMCF) 43 48 Middle East / North Africa Crude Oil and Liquids (MBBL) Bahrain 3 - Dolphin 23 24 Libya 14 9 Oman 57 45 Qatar 75 79 Yemen 35 38 Total Natural Gas (MMCF) Barrels of Oil Equivalent (MBOE) 11 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS First Quarter OIL & GAS: PRICES United States Crude Oil ($/BBL) Natural gas ($/MCF) Latin America Crude Oil ($/BBL) Natural Gas ($/MCF) Middle East / North Africa Crude Oil ($/BBL) Total Worldwide Crude Oil ($/BBL) Natural Gas ($/MCF) First Quarter Exploration Expense United States $ 30 $ 27 Latin America 1 2 Middle East / North Africa 25 29 TOTAL REPORTED $ 56 $ 58 12 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS First Quarter Capital Expenditures ($MM) Oil & Gas California $ $ Permian 73 Midcontinent Gas 37 56 Latin America Middle East/ North Africa Exploration 57 48 Chemicals 30 31 Midstream, marketing and other Corporate 12 7 TOTAL $ $ Depreciation, Depletion & First Quarter Amortization of Assets ($MM) Oil & Gas Domestic $ $ Latin America Middle East/ North Africa Chemicals 80 71 Midstream, marketing and other 37 23 Corporate 5 5 TOTAL $ $ 13 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM CORPORATE ($ millions) 31-Mar-10 31-Dec-09 CAPITALIZATION Long-Term Debt (including current maturities) $ $ Others 25 25 Total Debt $ $ EQUITY $ $ Total Debt To Total Capitalization 8% 9% 14 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS SALES VOLUMES PER DAY: United States Crude Oil and Liquids (MBBL) California 76 86 89 89 93 Permian Midcontinent Gas 6 9 8 10 14 Total Natural Gas (MMCF) California Permian Midcontinent Gas Total Latin America Crude Oil (MBBL) Argentina - 33 32 32 37 Colombia 32 33 37 37 39 Total 32 66 69 69 76 Natural Gas (MMCF) Argentina - 17 22 21 30 Bolivia - 17 18 21 16 Total - 34 40 42 46 Middle East / North Africa Crude Oil and Liquids (MBBL) Oman 27 28 31 34 50 Dolphin - - 5 26 25 Qatar 71 73 81 80 79 Yemen 39 40 37 32 35 Libya 8 23 22 19 12 Bahrain - Total Natural Gas (MMCF) Oman 70 67 67 53 49 Dolphin - - 67 Bahrain - 10 Total 70 67 Barrels of Oil Equivalent (MBOE) *This schedule reflects what production volumes would have been for the prior 5 years if all production had been represented on a pre-tax basis and Permian gas properties as part of Midcontinent Gas 15 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Qtr 1 Qtr 2 Qtr 3 Qtr 4 Total SALES VOLUMES PER DAY: United States Crude Oil and Liquids (MBBL) California 97 90 92 92 93 Permian Midcontinent Gas 13 14 15 15 14 Total Natural Gas (MMCF) California Permian Midcontinent Gas Total Latin America Crude Oil (MBBL) Argentina 45 37 30 37 37 Colombia 41 42 39 36 39 Total 86 79 69 73 76 Natural Gas (MMCF) Argentina 33 30 27 30 30 Bolivia 15 19 18 12 16 Total 48 49 45 42 46 Middle East/North Africa Crude Oil and Liquids (MBBL) Oman 46 49 50 54 50 Dolphin 23 29 26 26 25 Qatar 75 82 77 80 79 Yemen 42 32 34 32 35 Libya 6 14 9 15 12 Bahrain - - - 1 - Total Natural Gas (MMCF) Oman 53 50 48 42 49 Dolphin Bahrain - - - 40 10 Total Barrels of Oil Equivalent (MBOE) *This schedule reflects what production volumes would have been for the 4 quarters of 2009 if all production had been represented on a pre-tax basis and Permian gas properties as part of Midcontinent Gas 16
